In an action to foreclose five transfers of tax liens, defendant Band Realty Company appeals, as limited by its brief, from so much of two orders of the Supreme Court, Westchester County, both dated November 7, 1975, as (1) granted plaintiff’s motion for summary judgment and (2) appointed a Referee "to ascertain and compute the amount due” plaintiff. Orders affirmed insofar as appealed from, without costs or disbursements. Appellant has not demonstrated that there are any issues of fact to be decided at a plenary trial (see CPLR 3212). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.